Citation Nr: 0420158	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to a higher rate of Burial Benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to January 
1948, and from March 1951 to December 1952.  He died in 
February 2002.  The appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision denying service 
connection for the cause of the veteran's death, and an 
October 2002 decision providing for burial benefits, in the 
amount of $925.00, for the nonservice-connected death of a 
veteran who passed away while hospitalized by VA.  

A hearing was held by the undersigned, sitting at the RO, in 
October 2003.  

The appellant has argued that she is entitled to Dependency 
and Indemnity Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  This issue is 
referred to the RO for appropriate action.  

The appellant avers that entitlement to a higher rate of 
service-connected burial benefits exists.  Because her 
November 2002 VA Form 9 indicates disagreement with the 
October 2002 RO decision, this claim must be remanded for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  This claim is also inextricably 
intertwined with the claim of service connection for the 
cause of the veteran's death.  

This appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  The record shows that the 
veteran died in February 2002.  The cause of death was 
cardiac failure.  Other significant causes included chronic 
renal insufficiency and coronary artery disease.  The veteran 
was hospitalized at the VA medical center in Decatur at the 
time of his death.  He had undergone surgery on his left knee 
three days before his death.  

The appellant has several claims or theories of entitlement 
to service connection for the cause of the veteran's death.  
First, she claims a February 1995 "stroke" caused the 
veteran's left sided weakness, and resultant left knee 
condition, for which he underwent a left total knee 
replacement in February 2002.  Second, she argues that the 
post-surgery treatment was inadequate, in that her husband 
told her that although he tried to call the call nurse as 
well as her directly, he was unable to reach anyone his first 
night in the hospital.  She avers that this inattention, or 
lack of proper care, directly led to his death.    

Third, the appellant claims that the veteran's February 2002 
death, in a VA facility, is a direct result of the February 
1995 "stroke."  Fourth, the appellant argues that service 
connection was in effect for hypertension, and that the 
veteran's death was related to that disorder.  In this 
regard, the Board notes that the veteran was considered 10 
percent disabled, for pension purposes, due to his 
hypertension, but service connection for hypertension was not 
in effect at the date of his death.  Lastly, the appellant 
argues that the veteran's death was due to service.  

At the time of death, the veteran was in receipt of 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a right cerebro-vascular accident which happened while he was 
hospitalized at a VA hospital in February 1995.  By rating 
action in August 2000, the RO assigned a 20 percent rating 
for left upper extremity weakness under Diagnostic Code 8009-
8513, and a 20 percent rating for left lower extremity 
weakness under Diagnostic Code 8009-8521 from September 1, 
1995.  The record also shows that the veteran was in receipt 
of a 100 percent schedular rating from February to August 
1995 under Diagnostic Code 8009 for immediate residuals of a 
mild right cerebral vascular accident, secondary to a right 
internal carotid endarterectomy procedure.  Service 
connection was also in effect for residuals of a 
tonsillectomy which was zero percent disabling and 1st degree 
bilateral pes planus which was zero percent disabling.   

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
requires VA to advise a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The 
appellant has not been provided this notice with regard to 
her claim for entitlement to service connection for the cause 
of the veteran's death.   

VCAA specifically provides that the duty to assist includes 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that a medical opinion is necessary in this 
case.  A medical opinion is needed as to whether the service-
connected mild right cerebral vascular accident secondary to 
the right internal carotid endarterectomy, left upper 
extremity weakness, and the left lower extremity weakness 
caused or contributed to the veteran's death.  A medical 
opinion is also needed to determine whether a disability 
incurred in service caused or contributed to the veteran's 
death.  

The Board notes that hospital records from the veteran's 
hospitalization in February 2002 are missing.  Only records 
dated February 22 and 23, 2002 are associated with the claims 
file.  The veteran underwent a total knee replacement on 
February 20, 2002.  The Board finds that the RO should make 
an attempt and obtain the veteran's hospital records from the 
Decatur VA medical facility dated from February 20 to 21, 
2002 and any other records for the hospitalization for the 
total knee replacement in February 2002 which are not 
associated with the claims folder.  The Board is obligated to 
seek these records prior to adjudicating the appeal.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).

As noted in the Introduction, the appellant avers that 
entitlement to a higher rate of service-connected burial 
benefits exists.  The appellant's November 2002 VA Form 9 
indicates disagreement with the October 2002 RO decision.  A 
statement of the case was not issued with respect to this 
issue.  

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a statement of the case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

Thus, the claim is REMANDED for the following:

1.  The AMC or RO should provide the 
appellant with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
for entitlement to service connection for 
the cause of the veteran's death.  

2.  The AMC or RO should obtain all 
records of the veteran's hospitalization 
at the Decatur VA medical center in 
February 2002 for a total knee 
replacement including hospital records 
dated February 20 and 21, 2002.  

3.  The AMC or RO should make 
arrangements with a VA medical center 
(other than the VA medical center in 
Decatur, Georgia) for an appropriate 
specialist to review the veteran's claims 
folder and provide opinions as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
service-connected mild right cerebral 
vascular accident secondary to the right 
internal carotid endarterectomy, left 
upper extremity weakness, and the left 
lower extremity weakness caused or 
contributed to the veteran's cause of 
death and whether it is at least as 
likely as not (50 percent probability or 
more) that a disability incurred in 
service caused or contributed to the 
veteran's cause of death.  The physician 
should provide a rationale for the 
opinions.

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the physician for review in connection 
with the medical opinion.   

4.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to a higher rate of service-
connected burial benefits.  The Board 
will further consider this issue only if 
the appellant submits a timely 
substantive appeal in response to the 
statement of the case.

5.  Thereafter the AMC or RO should re-
adjudicate the appellant's claims.  If 
any benefit remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.  If otherwise in order, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



